226 S.W.3d 174 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Edward DANTZSON, Defendant/Appellant.
No. ED 87906.
Missouri Court of Appeals, Eastern District, Division Four.
June 5, 2007.
Michael F. Jones, Saint Louis, MO, for Plaintiff/Respondent.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Defendant/Appellant.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Edward Dantzson (Appellant) appeals from the trial court's judgment entered upon a jury verdict finding him guilty of first-degree assault and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no instructional error. State v. Belton, 153 S.W.3d 307, 310 (Mo.banc 2005). We also find there was sufficient evidence from which a reasonable juror might have found Appellant guilty beyond a reasonable doubt. State v. Christian, 184 S.W.3d 597, 602 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision *175 to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).